Citation Nr: 0800509	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected recurrent kidney stones.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder, 
to include seborrheic dermatitis, keratoses pilaris and 
psoriasis, as secondary to exposure to herbicides.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urethral damage, urinary incontinence 
and impotence due to residuals of stent placement and 
lithotripsy, performed during VA hospitalization in November 
2003.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 2003 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in June 2007.

The issues of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
skin disorder, to include as secondary to exposure to 
herbicides, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of surgery 
performed in November 2003 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected recurrent kidney stones is not shown to 
be productive of a disability picture greater than recurrent 
stone formation requiring diet therapy, drug therapy, or 
invasive or non-invasive procedures more than two times per 
year.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for the service-connected recurrent kidney stones 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.115a, 4.115b including Diagnostic Codes 7508-7511 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
July 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Further, the veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed July 2003 
rating decision. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for urethral calculus and 
assigned a 10 percent evaluation in June 1971.  The RO 
increased the evaluation to 30 percent in August 1995.  This 
evaluation has remained in effect since that time.

VA treatment records dated through May 2007 are replete with 
reference to complaints of and treatment for recurrent kidney 
stones.  During an October 2002 VA examination, the veteran 
reported he had a problem with recurrent kidney stones on the 
average of once a year for thirty years.  He reported that he 
had stones that had been analyzed and shown to be uric acid 
as well as calcium oxalate.  He stated that he had stones 
lodged in both kidneys.  He reported that he had chronic 
flank pain, but he denied any history of recurrent urinary 
tract infections or hospitalizations.  Occasionally he had 
blood in the stools.  Further, he reported having surgery in 
1994 to remove one of the kidney stones.

On examination, his blood pressure was 130/80 sitting, 
standing and lying.  His abdomen was soft, non-distended and 
non-tender with bowel sounds present.  There was noted 
tenderness in the bilateral flank.  There was some mild to 
moderate tenderness noted in the suprapubic region in the 
area of the bladder.  There was no rebound or guarding.  
There was no hepatosplenomegaly or ascites detectable.  
Further, there were no masses detected.  The examiner 
indicated that the veteran's blood pressure appeared to be 
well controlled on the current medications.  The examiner 
noted that urinalysis showed the presence of calcium oxalate 
crystals.  The veteran was diagnosed with recurrent kidney 
stones.

During an April 2003 VA examination, the veteran reported a 
thirty-three year history of kidney stones complicated by 
psoriasis and gout.  He reported the kidney stones were both 
uric acid and oxylate stone.  He reported frequent attacks 
multiple times in a year, approximately 30.  During most 
attacks, he did not require hospitalization.

He had diet modification and occasionally was hospitalized 
with IV morphine.  He did not require urinary appliance.  He 
complained of weakness, lack of energy, and limitation of 
exertion, bladder stones with pain and renal colic.  He had a 
urinary catheterization multiple times and lithotripsy 
multiple times.  He reported that he had been hospitalized 
twice over the last year.  He was not on dialysis.

On examination the veteran appeared well developed, well 
nourished and in no distress.  His abdomen was flat and 
without tenderness.  The liver and spleen were not enlarged.  
There were no masses or bruits.  Abdominal aorta was not 
prominent.  There was no edema of varicosities.  Urinalysis 
character was clear, slightly turbid with many amorphous 
phosphatase crystals.  The diagnosed urethral calculus was 
changed to recurrent kidney stones for clarification 
purposes.  The recurrent kidney stones were noted to be 
recalcitrant to treatment.  There were noted residuals of 
multiple episodes of pain and urinary procedures as well as 
hospitalizations.

During a December 2004 VA examination, the veteran complained 
that he had to urinate 6-7 times during the day and 3-4 times 
at night.  He reported that he had passed about 100 kidney 
stones in his lifetime.  He reported that he had a 
lithotripsy procedure performed with complications resulting 
in stones being embedded in his urethra.  He complained of 
problems with weakness and hesitancy when he urinated.  He 
reported that he had weakness, weight loss, kidney pain, no 
energy, limitation on exertion, bladder stones with pain and 
no appetite.  He was placed on a low-oxalate diet.  He 
reported being hospitalized 3 times in the past year.  He was 
not on dialysis.

On examination the veteran appeared well developed, well 
nourished and in no acute distress.  His blood pressure, 
measured three separate times, was 132/70.  He had some pain 
on palpation in the suprapubic area and had left flank pain 
and pain in the left abdominal area.  He had no rebound or 
guarding.  The abdomen was soft.  Urinalysis revealed 
character slightly turbid with abundant amorphous urate 
crystals and some calcium oxalate crystals.  The veteran was 
diagnosed with ureterolithiasis with recurrent stones.

The examiner noted the veteran's history of reported pain.  
The examiner observed that the veteran did demonstrate some 
painful findings on examination; but, he was in no distress.  
The veteran reported that these episodes of renal and bladder 
stones prevented him from working full-time.

During an April 2006 VA examination, the examiner recorded 
the veteran's history of nephrolithiasis.  The veteran had 2 
extracoporeal shock wave lithotripsy (ESWL) procedures, most 
recently in 2003 for treatment of the left ureteral stone.  
He had a left and right ureteral stent inserted.  After the 
procedure, the veteran had two weeks gross hematuria and 
since that time has had chronic left flank pain.  The pain 
had improved with Vitamins B6 and magnesium.  The pain 
worsened with eating large meals.  Pressure on the left flank 
also worsened the pain.

The veteran reported since a November 2004 cystoscopy and 
left ureteral stent placement, he has had chronic urethral 
pain with urination.  He described the pain as a deep 
stinging pain deep and towards the tip of his penis.  The 
veteran also reported since the procedure he has had pain 
with intimacy.  He did not complain of decreased force of 
stream, nocturia or incontinence.  There was no gross 
hematuria.

Urinalysis was normal.  CT scan of the abdomen and pelvis 
showed small bilateral renal stones, greater on the left 
side.  There was no hydronephrosis.  The veteran was 
diagnosed with nephrolithiasis.  He had chronic left flank 
pain, likely not related to the stones given that he was 
tender with palpation and the pain was worse with meals.

In an April 2006 VA treatment record, the examiner noted the 
veteran's history of severe nephrolithiasis.  The veteran 
reported that he continued to have occasional kidney pain 
with passing frequent stones.  He noted his multiple surgical 
procedures for his kidney stones.  He reported his last 
attack was three months ago.  He was currently on medication.

In the present case, the veteran's service-connected 
recurrent kidney stones have been evaluated under the 
criteria for evaluating ureterolithiasis.  The criteria 
provide that ureterolithiasis shall be rated under 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy, 2. 
drug therapy, 3. invasive or non-invasive procedures more 
than two times per year.  In such cases, a 30 percent 
evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic 
Code 7510 (2007).

Under the criteria for evaluating hydronephrosis, severe 
hydronephrosis is rated as renal dysfunction.  Hydronephrosis 
with frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired is assigned a 30 percent evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2007).  

Under the criteria for evaluating renal dysfunction, a 30 
percent evaluation is assigned for renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.

A 60 percent evaluation is assigned for renal dysfunction 
with constant albuminuria with some edema; or definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.

An 80 percent evaluation is assigned for renal dysfunction 
with persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

A 100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.
 
The Board has applied all of the noted criteria to the case 
at hand.  In conducting this analysis, the Board has 
considered whether the appellant is entitled to any staged 
ratings during the appeal period in a manner similar to what 
is done at the initial rating stage pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  For reasons set 
forth below, the Board concludes that staged ratings are not 
warranted and that, following a review of the medical 
evidence of record, an evaluation in excess of 30 percent 
during any portion of the appeals period is not warranted.  
In this regard, the Board notes that the evidence is replete 
with reference to diet therapy, drug therapy and invasive 
procedure treatment for the recurrent kidney stones.

The Board is aware that in an April 2006 VA treatment record, 
the veteran's disability was characterized as severe.  In 
this regard, the Board notes that when the disability is 
characterized as severe, it is to be evaluated under the 
criteria for rating renal dysfunction.  As the evidence of 
record did not show renal dysfunction with constant 
albuminuria with some edema; definite decrease in kidney 
function; or hypertension at least 40 percent disabling, an 
evaluation in excess of 30 percent is not warranted under the 
criteria for evaluating renal dysfunction.

The Board notes that the veteran has consistently complained 
of poor health characterized by weakness, weight loss, kidney 
pain, no energy, limitation on exertion, bladder stones with 
pain and no appetite.  However, the Board observes on 
objective examination, the veteran has appeared well 
developed, well nourished and in no acute distress.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
June 2007 Board hearing testimony and in his various lay 
statements.  While the veteran is certainly competent to 
testify to symptoms capable of lay observation, such as pain, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to degree of medical disablement.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim for an 
increased evaluation for the service-connected recurrent 
kidney stones must be denied.


ORDER

Evaluation in excess of 30 percent for the service-connected 
recurrent kidney stones is denied.




REMAND

Service connection for a claimed skin disorder, to include as 
secondary to exposure to herbicides was denied in August 
1995.  The veteran expressed initial disagreement with the 
decision in an October 1995 Notice of Disagreement (NOD).  
The RO issued a Statement of the Case (SOC) in February 1996.  
However, the veteran did not timely perfect his appeal.  The 
Board therefore finds that the August 1995 decision is final 
under 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of new and material 
evidence with respect to that claim.  

As noted, in its February 2004 letter, the RO informed the 
veteran of the evidence necessary to substantiate his claim 
for service connection for the claimed skin disorder.  
However, the RO failed to provide the veteran with 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a Statement of the Case 
(SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2006, the RO notified the veteran of the denial of 
his claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for urethral damage, urinary incontinence 
and impotence due to residuals of stent placement and 
lithotripsy, performed during VA hospitalization in November 
2003.  In June 2007 the veteran submitted statements which 
the Board reasonably construes as a notice of disagreement 
with this decision.  Therefore, remand of this issue is in 
order to afford the veteran an SOC.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding his 
claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, notify 
him of the type of evidence that VA will 
seek to provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified of the 
evidence and information that is necessary 
to reopen a claim and what is necessary to 
establish entitlement to the underlying 
claim for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  After completion of the above 
development, the RO should readjudicate the 
issue of whether new and material evidence 
has been submitted to reopen a claim of 
service connection for a claimed skin 
disorder, to include as secondary to 
exposure to herbicides.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto. 

3.  The RO should issue a SOC with respect 
to his claim for compensation for urinary 
tract disability under the provisions of 
38 U.S.C.A. § 1151.  The veteran is advised 
that a timely substantive appeal will be 
necessary to perfect the appeal as to this 
disability to the Board.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further appellate 
consideration, if otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


